UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 9, 2013 (July 3, 2013) MAGICJACK VOCALTEC LTD. (Exact name of registrant as specified in its charter) ISRAEL 000-27648 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 12 BENNY GAON STREET, BUILDING 2B POLEG INDUSTRIAL AREA, NETANYA, ISRAEL 42504 (Address of principal executive offices, Zip Code) Telephone: (561) 749-2255 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the annual general meeting (the “Meeting”) of the shareholders of magicJack VocalTec Ltd. (the “Company”) held on July 3, 2013 the following matters were approved by the Company’s shareholders: 1.To approve the election ofthe following persons to serve as directors of the Company until the next annual general meeting of shareholders to be held in 2014: Mr. Donald A. Burns For Against Abstain Broker Non-Vote Mr. Richard Harris For Against Abstain Broker Non-Vote Dr. Yuen Wah Sing For Against Abstain Broker Non-Vote Mr. Gerald Vento For Against Abstain Broker Non-Vote 2. To approve the Company’s Compensation Policy. For Against Abstain Broker Non-Vote As provided in the Israeli Companies Law, the proposal received a majority of the shares of the voting shareholders who are not controlling shareholders and do not have a personal interest in the approval of the proposal and the total number of shares voted against the proposal did not exceed 2% of the total voting rights of the Company. 3. To approve the Employment Agreement, Stock Option Agreement and Restricted Stock Agreement with Mr. Vento. For Against Abstain Broker Non-Vote As provided in the Israeli Companies Law, the proposal received a majority of the shares of the voting shareholders who are not controlling shareholders and do not have a personal interest in the approval of the proposal. 4. To approve the grant of 6,046ordinary shares to Mr. Richard Harris in connection with his election as a director. For Against Abstain Broker Non-Vote 5. To approve the 2013 Stock Incentive Plan. For Against Abstain Broker Non-Vote 6. To approve the Israeli 2013 Stock Incentive Plan. For Against Abstain Broker Non-Vote 7. To approve the reappointment of BDO USA, LLP and BDO Ziv Haft, Certified Public Accountants (Isr) as the Company’s independent public auditors for the year ending December 31, 2013 and authorize the Company’s Board of Directors, subject to the approval by the Audit Committee, to fix the compensation of the auditors in accordance with the volume and nature of their services. For Against Abstain Broker Non-Vote 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAGICJACK VOCALTEC LTD. By: /s/Jose Gordo Name: Jose Gordo Title: Chief Financial Officer Date: July 9, 2013
